Per Curiam.
The judgment is affirmed essentially for the reasons set forth in Judge Malech’s opinion.
We find no merit in plaintiffs suggestion that the policy issued by defendant to its insured, Milton Stern, against whom plaintiff has recovered a judgment in an automobile negligence action, may not have contained the same terms as the sample policy submitted by defendant to the trial court. The proofs in the trial court established without contradiction that the relevant provisions (see 105 N. J. Super., at 307) of the Stern policy and the sample policy were the same. That fact was further corroborated by the supplemental affidavit filed by defendant, at our request, setting forth that such provisions were embodied in every automobile liability insurance policy issued by it at the time the Stern policy was written.